Name: Commission Implementing Decision (EU) 2015/903 of 10 June 2015 on a measure taken by Spain in accordance with Directive 2006/42/EC of the European Parliament and of the Council to prohibit the placing on the market of a grass trimmer manufactured by NINGBO SPARK TOOLS Co Ltd China (notified under document C(2015) 3800) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: mechanical engineering;  Europe;  technology and technical regulations;  marketing;  consumption;  international trade
 Date Published: 2015-06-12

 12.6.2015 EN Official Journal of the European Union L 147/23 COMMISSION IMPLEMENTING DECISION (EU) 2015/903 of 10 June 2015 on a measure taken by Spain in accordance with Directive 2006/42/EC of the European Parliament and of the Council to prohibit the placing on the market of a grass trimmer manufactured by NINGBO SPARK TOOLS Co Ltd China (notified under document C(2015) 3800) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (1), and in particular Article 11(3) thereof, Whereas: (1) Spain informed the Commission of a measure to prohibit the placing on the market of a grass trimmer N1E-SPK-200 (CB200-08) manufactured by NINGBO SPARK TOOLS Co Ltd China, imported by ADEO SERVICES France and distributed in Spain by LEROY MERLIN Spain. (2) The grass trimmer bore CE marking, according to Directive 2006/42/EC on machinery. (3) The reason for taking the measure was the non-conformity of the grass trimmer with the essential health and safety requirements set out in Annex I to Directive 2006/42/EC, points 1.4.1  General requirements for guards and protective devices, 1.4.2  Special requirements for guards and 1.7.3  Marking of machinery, on the grounds that the distance between the cutting plane and the protection edge of the tool was smaller than 10 mm, with the consequent risk of cut. (4) Spain informed the distributor about the deficiencies. The distributor took the necessary measures to remove non-compliant products from the market (5) The documentation available, the comments expressed and the action taken by the parties concerned demonstrate that the grass trimmer N1E-SPK-200 (CB200-08) fails to satisfy the essential health and safety requirements set out in Directive 2006/42/EC. It is therefore appropriate to consider the measure taken by Spain as justified, HAS ADOPTED THIS DECISION: Article 1 The measure taken by Spain to prohibit the placing on the market of a grass trimmer N1E-SPK-200 (CB200-08) manufactured by NINGBO SPARK TOOLS Co Ltd China, imported by ADEO SERVICES France and distributed in Spain by LEROY MERLIN Spain, is justified. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 June 2015. For the Commission ElÃ ¼bieta BIEÃ KOWSKA Member of the Commission (1) OJ L 157, 9.6.2006, p. 24.